UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   3/4/2020
 Jose Israel Cruz,

                                 Plaintiff,
                                                               1:20-cv-00302 (PGG) (SDA)
                     -against-
                                                               ORDER
 La Nueva Sabrosura Restaurant, Inc., et al.,

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

       This case has been assigned to me for general pretrial management. (ECF No. 5.) The

Plaintiff shall appear for a Telephone Conference on Thursday, March 12, 2020 at 10:30 a.m. to

discuss the status of this case. The Plaintiff shall call the Court’s conference line at 212-805-0110

at the scheduled time.

SO ORDERED.

DATED:         New York, New York
               March 4, 2020

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
